DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 9/16/2022.  The objections to the specification have been withdrawn. Claims 1-20 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 4, 6-9, 12-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba et al (US 20170349078) in view of Matsuno et al (US 20090133419).
Regarding claims  2, 4, 6-9, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Regarding claim 10, Dziuba  teaches a system (Fig. 3) comprising: a controller (40); an energy storage device (174) having a first output  (70 to 174 to 78 to 60) and a second output (172 to 174 to 78 to 60); a transport refrigeration system (60); a first invertor (78) electrically coupled to the first output of the ESD (174) and a first component of the transport refrigeration system (through 78 to 60); and a second invertor (72) electrically coupled to the second output of the ESD (174) and a second component of the transport refrigeration system (through 78 to 60).
Dziuba teaches the invention as described above but fails to explicitly teach a first invertor  electrically coupled to a first component of the transport refrigeration system; and a second invertor electrically coupled to a second component of the transport refrigeration system.
However, Matsuno teaches a first invertor (24) electrically coupled to a first component of the transport refrigeration system (31); and a second invertor (25) electrically coupled to  a second component of the transport refrigeration system (35) to provide a reduction in engine size and weight by individually controlling the refrigerator engine, the compressor and other equipment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dziuba to include a first invertor  electrically coupled to a first component of the transport refrigeration system; and a second invertor electrically coupled to a second component of the transport refrigeration system in view of the teachings of Matsuno to provide a reduction in engine size and weight by individually controlling the refrigerator engine, the compressor and other equipment.
Regarding claim 12, Dziuba teaches the invention as described above but fails to explicitly teach a transformer, wherein the transformer is electrically coupled to the first invertor and a compressor of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor.
However, Matsuno teaches a transformer (23), wherein the transformer is electrically coupled to the first invertor (23 to 24) and a compressor (31) of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor (paragraph 0071-0072, 0077) to provide a reduction in engine size and weight by individually controlling the refrigerator engine, the compressor and other equipment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dziuba to include a transformer, wherein the transformer is electrically coupled to the first invertor and a compressor of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor of Matsuno to provide a reduction in engine size and weight by individually controlling the refrigerator engine, the compressor and other equipment.
Regarding claim 13, the combined teachings teach the second component comprises a fan (35, 36 of Matsuno), the fan is electrically coupled to the second inverter (25, 26 of Matsuno), the second inverter provides a DC signal to power the fan (paragraph 0071-0072, 0100 of Matsuno).
Regarding claim 14, the combined teachings teach the transformer is configured to receive grid power (140 of Dziuba) to operate the transport refrigeration system and recharge the ESD (charging battery 174 of Dziuba).
Regarding claim 15, the combined teachings teach the ESD comprises a common ESD (174 of Dziuba).
Regarding claim 16, the combined teachings teach the transport refrigeration system comprises at least one of an evaporator fan (36 of Matsuno), condenser fans (35 of Matsuno), compressor (31 of Matsuno).
Regarding claim 19, the combined teachings teach the first invertor is a DC/AC invertor (paragraph 0071 of Matsuno) and the second invertor is a DC/DC invertor (DC output power, paragraph 0032 of Dziuba).
Regarding claim 20, Dziuba  teaches the transport refrigeration system is coupled with at least one of a refrigerated truck or a refrigerated trailer (paragraph 0001).
Claim(s) 1, 3, 5, 11, 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba et al (US 20170349078) in view of Kwak  (WO 2012144664).
Regarding claims 1, 3, 5, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Regarding claim 11, Dziuba teaches the first inverter converts the first output of the ESD (70 to 174 to 78 to 60) to a converted first output (Fig. 3) and the second inverter converts the second output (172 to 174 to 78 to 60) of the ESD to a converted second output (Fig. 3) but fails to explicitly teach wherein the converted first output has a different voltage than the converted second output.
However, Kwak teaches the converted first output (The power from the battery 150 is converted to alternating current power through the inverter to drive the compressor 120, pg. 4, paragraph 3) has a different voltage (one of ordinary skill in the art would recognize that the voltages to power the compressor vs. fans and the heater would be different) than the converted second output (components using low power, such as the fans 121a and 122a and the heater 123, pg. 3, paragraph 9, 11) to prevent unnecessary consumption of power and load can be reduced, and provide an advantage of preventing overloading of the initial engine power.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dziuba to include he converted first output has a different voltage than the converted second output in view of the teachings of Kwak to prevent unnecessary consumption of power and load can be reduced, and provide an advantage of preventing overloading of the initial engine power. 
Regarding claim 17, the combined teachings teach the ESD is a rechargeable energy storage device (lithium ion battery, pg. 3, paragraph 9 of Kwak).
Regarding claim 18, the combined teachings teach the ESD is a lithium-ion battery pack (lithium ion battery, pg. 3, paragraph 9 of Kwak).
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed in the reply have been fully considered but they are not persuasive. 
In response to applicant’s argument that the Examiner failed to provide a complete office action for claims 1-9 in view combination of Dzubia/Kwak or Dzubia/Matsuno, the Examiner disagrees. In this instance, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  
Specifically in this case, in regards to claims 1, 3 and 5, the mapping of claims 10, 11 and 17 corresponds to the claim limitations of claims 1, 3 and 5 and renders those claims obvious. As outlined above Dziuba teaches a system (Fig. 3) comprising: a controller (40); an energy storage device (174); a transport refrigeration system (60); a first invertor (78) electrically coupled to the first output of the ESD (174) and a component of the transport refrigeration system (through 78 to 60); and a second invertor (72) electrically coupled to the second output of the ESD (174) and a component of the transport refrigeration system (through 78 to 60) which renders obvious claim 1. Since claim 1 was not amended, the mapping corresponds to claims 10 and 11 are recited in the previous action. Further the Examiner notes a typographical error was corrected to the recite the first inverter is 78 not 174. Claims 3 and 5 are rendered obvious through the mapping of claims 11 and 17.
With regards to claims 2, 4, 6-9 the mapping of claims 12, 14, 15, and 20 corresponds to the claim limitations of claims 1 and 5 and renders those claims obvious. As outlined above Matsuno teaches a transformer (23), wherein the transformer is electrically coupled to the first invertor (23 to 24) and a compressor (31) of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor (paragraph 0071-0072, 0077) which renders obvious claim 2. Claims 4, 6-9 are rendered obvious through the mapping of claims 14-15 and 20.
Therefore, applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763